Per Curiam:

Appellant was convicted of distribution of obscene material and sentenced to two (2) years imprisonment. On this appeal he asserts error in the trial judge’s denial of a motion to quash the indictment and in allowing the introduction of the alleged obscene matter into evidence. Both of these alleged errors are grounded on the theory that the State failed to grant a preliminary hearing as provided for in § 16-414.7(d), S. C. Code Ann. (1962), as amended.
*330In State v. Oxendine, S. C., 233 S. E. (2d) 118, filed herewith, we held (under identical circumstances involving the same appellant) that § 16-414.7 (d) is applicable only in instances where the alleged obscene matter was seized. Since the record here shows that the material in question was purchased, § 16-414.7(d) was not applicable. Thus, no error was committed by the trial judge.
Accordingly, the judgment is affirmed without oral argument.